Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 1 of 19
                                                                                                                                    Page 1 of 2




  Property Account                           ummary
 IParcel Number      / 18115000401600        IProperty Address        '3321 N KENSINGTON AVE MO, KANSAS CITY, Mo 00000


  General Information
  Property Description          "BEG 535'W & 191'N OF SECOR NWl/4 NWl/4, N73, W145, 573, E145 TO POB"
  Property Category             Land and Improvements
  Status                        Active, Locally Assessed
  Tax Code Area                 128




  Parties
  Role                Percent Name                               Address                                                            Since
                                                                 ETAL PO BOX 28875, KANSAS CITY, MO 64188-8875 UNITED
  Taxpayer               100 BURKE YVETTE                                                                                           10/18/2019
                                                                 STATES
                                                                 ETAL PO BOX 28875, KANSAS CITY, MO 64188-8875 UNITED
  Owner                  100 BURKE YVETTE                                                                                           10/18/2019
                                                                 STATES
   Mortgage                    LAND AMERICA TAX SERVICE CO
                         100                               1123 PARKVIEW DR, COVINA, CA 91724                                       10/30/2019
   Company                     2

  Property Values
                                                                 Tax Year         Tax Year          Tax Year          Tax Year         Tax Year
  Value Type
                                                                    2019             2018              2017              2016             2015
  Assessed Value Total (AVR)                                      23,070           22,000            22,000            19,840           19,840
  Taxable Value Total (TVR)                                       23,070           22,000            22,000            19,840           19,840




  Events
  Effective Date      Entry Date-Time                        Type                       Remarks
   10/18/2019         2019-10-22 14:31:00.000                Taxpayer Changed           by asix
   10/18/2019         2019-10-22 12:56:00.000                Owner Added                by asix
  10/17/2019          2019-10-22 12:56:00.000                Owner Terminated           Load Party Information from file by asix




     No Charges are currently due.

     No Charge Amounts are currently due for this property. If you believe this is incorrect, please contact our office at (816) 407-3200.



  Distribution of Current·Taxes
                                                                                                                    Voted             Non-Voted
   District                                                                                       Amount
                                                                                                                   Amount               Amount
   COUNTY SERVICES                                                                                  40.79            0.00                 40.79
   HANDICAP TAX                                                                                     26.07            0.00                 26.07
   HEALTH TAX                                                                                       21.73            0.00                 21.73
   KANSAS CITY                                                                                     368.20            0.00                368.20
   KOC TAX                                                                                          47.22            0.00                 47.22
   LIBRARY TAX                                                                                      83.82            0.00                 83.82
   MENTAL HEALTH TAX                                                                                21.73            0.00                 21.73
   NORTH KANSAS CITY SCHOOL DISTRICT                                                             1,430.87            0.00              1,430.87
   STATE TAX                                                                                         6.92            0.00                  6.92


                            Receipt No.                             Amount Applied               Amount Due             Tendered




             Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 2 of 19
https://collector.claycountymo.gov/ascend/(qeacrj3kdq ln5t550qpxgv45)/result.aspx                                                       3/5/2020
                                                                                                  Page 2 of2


  12/17/2019     3675565                            2,047.35                2,047.35   2,047.35       0.00
  12/24/2018     3478582                            2,043.32                2,043.32   2,043.32       0.00
  12/21/2017     3258411                            2,027.04                2,027.04   2,027.04       0.00
  11/30/2016     2920893                            1,809.23                1,809.23   1,809.23       0.00
  12/10/2015     2757704                            1,808.54                1,808.54   1,808.54       0.00




                                Developed by Manatron/ASIX, Incorporated.
                                     @2005-2006 All rights reserved.
                                         Version 1.0.6626.23691




            Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 3 of 19
https://collector.claycountymo.gov/ascend/(qeacrj3kdqln5t550qpxgv45)/result.aspx                    3/5/2020
                                                                                                                                       Page 1 of 1




 Official Tax Payment Receipt

IReceipt No.:          12757704        IDate and Time:             !12/10/2015          IPrint Date:           13/5/2020 9:07: 19 PM               I
 Receipt Details
 Parcel No.              !Tax Year    ITCA/District    I     Amount Applied I         Unpaid Balance Amount* Description
 18115000401600          12015        j128             I            1,808.541                           0.00 A/V Principal-Residential


 ~ame and Address Information
 Name                  !Address                                                                I-render Type          I           Amount Applied
 BURKE YVETTE          jETAL ,KANSAS CITY ,MO64188-8875                                        ILock Box              I                1,808.54


 !Distribution to Districts
  Parcel No.                  Tax Year       Agency                                                              Amount
  18115000401600               2015           COUNTY SERVICES                                                                  38.291300000000
                               2015           HANDICAP TAX                                                                     22.697000000000
                               2015           HEALTH TAX                                                                       19 .542500000000
                               2015           KANSAS CITY                                                                     317 .559900000000
                               2015           KCJCTAX                                                                          46.485200000000
                               2015           LIBRARY TAX                                                                      62 .416800000000
                               2015           MENTAL HEALTH TAX                                                                19. 225000000000
                              12015           NORTH KANSAS CITY SCHOOL DISTRICT                                              1276.370200000000
                               2015           STATE TAX                                                                         5.952000000000


 Real Est.ate Leoal Descriotions
 Parcel No.            !Legal Line                                                                                                     I   Line No.
 18115000401600        i"BEG 535'W & 191'N OF SECOR NWl/4 NW1/4, N73, W145, S73, E145 TO POB"                                          I         1


 *Interest and penalty will be assessed on any unpaid balance amount. The unpaid balance amount shown on this receipt is valid as
 of time of payment. Changes in the taxable value may alter your unpaid balance amount.

 Failure of this payment to clear your financial institution will void this receipt. A returned item fee and late penalty may be assessed.

 Please verify with your financial institution that this payment has cleared.




                                                      Developed by Manatron/ASIX, Incorporated.
                                                           @2005-2006 All rights reserved.
                                                               Version 1.0.6626.23691




             Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 4 of 19
https://collector.claycountymo.gov/ascend/(qeacrj3kdqln5t550qpxgv45)/parcelinfo.aspx                                                         3/5/2020
                                                                                                                                       Page 1 of 1




 Official Tax Payment Receipt

IReceipt No.:          12920893        IDate and Time:             !11/30/2016          IPrint Date:          !3/5/2020 9:08: 12 PM               I
 Receipt Details
 Parcel No.              !Tax Year    jTCA/District    I     Amount Applied     I     Unpaid Balance Amount~ Description
 18115000401600          12016        1128             I            1,809.23    I                       0.00 A/V Principal-Residential


 Name and Address Information
 Name                  !Address                                                                !Tender Type          I           Amount Applied
 BURKE YVETTE          JETAL ,KANSAS CITY ,M064188-8875                                        !Lock Box             I                1,809.23


 Pistribution to Districts
 Parcel No.                   Tax Year       Agency                                                             Amount
 18115000401600               2016           COUNTY SERVICES                                                                   36.842900000000
                              2016           HANDICAP TAX                                                                      23.450900000000
                              2016           HEALTH TAX                                                                        19.542400000000
                              2016            KANSAS CITY                                                                     319. 543100000000
                              2016            KCJCTAX                                                                          46.405800000000
                              2016            LIBRARY TAX                                                                      62.555500000000
                              2016            MENTAL HEALTH TAX                                                                19. 542400000000
                              2016            NORTH KANSAS CITY SCHOOL DISTRICT                                              1275.395000000000
                               2016           STATE TAX                                                                         5. 952000000000


 !Real Estate Leaal Descriotions
  Parcel No.           !Legal Line                                                                                                    I   Line No.
  18115000401600       i"BEG 535'W & 191'N OF SECOR NWl/4 NWl/4, N73, W145, S73, E145 TO POB"                                         I          1


 *Interest and penalty will be assessed on any unpaid balance amount. The unpaid balance amount shown on this receipt is valid as
 of time of payment. Changes in the taxable value may alter your unpaid balance amount.

 Failure of this payment to clear your financial institution will void this receipt. A returned item fee and late penalty may be assessed.

 Please verify with your financial institution that this payment has cleared.




                                                      Developed by Manatron/ASIX, Incorporated.
                                                           @2005-2006 All rights reserved.
                                                               Version 1.0.6626.23691




             Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 5 of 19
https://collector.claycountymo.gov/ascend/(qeacrj3kdqln5t550qpxgv45)/parcelinfo.aspx                                                         3/5/2020
                                                                                                                                          Page 1 of 1




  Official Tax Payment Receipt

 IReceipt No.:         13258411        IDate and Time:             112/21/2017          IPrint Date:         13/5/2020 9:08:38 PM                  I
 Receipt Details
 Parcel No.              !Tax Year    ITCA/District    I     Amount Applied I         Unpaid Balance Amount* Description
 18115000401600          12017        1128             I          2,027.04      I                          0.00 NV Principal-Residential


 Name and Address Information
 Name                 jAddress                                                             !Tender Type               I           Amount Applied
 BURKE YVETTE         IETAL ,KANSAS CITY ,MO64188-8875                                     IPersonal Check            I                2,027.04


 Distribution to Districts
 Parcel No.                   Tax Year       Agency                                                             Amount
 18115000401600               2017           COUNTY SERVICES                                                                   42.746100000000
                              2017           HANDICAP TAX                                                                      25.982100000000
                              2017           HEALTH TAX                                                                        21.648000000000
                              2017           KANSAS CITY                                                                      356.532700000000
                              2017           KOC TAX                                                                           50.534100000000
                              2017           LIBRARY TAX                                                                       87 .186100000000
                              2017           MENTAL HEALTH TAX                                                                 21. 648000000000
                               2017          NORTH KANSAS CITY SCHOOL DISTRICT                                               1414.162800000000
                               2017          STATE TAX                                                                          6.600000000000


 Real Estate Leoal Descriotions
 Parcel No.           !Legal Line                                                                                                     I    Line No.
 18115000401600       !"BEG 535'W & 191'N OF SECOR NWl/4 NWl/4, N73, W145, S73, E145 TO POB"                                          I           1


 *Interest and penalty will be assessed on any unpaid balance amount. The unpaid balance amount shown on this receipt is valid as
 of time of payment. Changes in the taxable value may alter your unpaid balance amount.

 Failure of this payment to clear your financial institution will void this receipt. A returned item fee and late penalty may be assessed.

 Please verify with your financial institution that this payment has cleared.




                                                      Developed by Manatron/ASIX, Incorporated.
                                                           @2005-2006 All rights reserved.
                                                               Version 1.0.6626.23691




             Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 6 of 19
https://collector.claycountymo.gov/ascend/(qeacrj3kdqln5t550qpxgv45)/parcelinfo.aspx                                                         3/5/2020
                                                                                                                                          Page 1 of 1




  Official Tax Payment Receipt

 IReceipt No.:         13478582        IDate and Time:             112/24/2018          IPrint Date:           !3/5/2020 9:08:56 PM


 Receipt Details
 Parcel No.               jTax Year   ITCA/District    I     Amount Applied!          Unpaid Balance Amount*IDescription
 18115000401600           \2018       j128             I          2,043.321                             0.00 lA/V Principal-Residential


 Name and Address Information
 Name                 \Address                                                               !Tender Type             I           Amount Applied
 BURKE YVETTE         I ETAL ,KANSAS CITY ,M064188-8875                                      I Wire Transfer           I               2,043.32


 Distribution to Districts
 Parcel No.                   Tax Year       Agency                                                              Amount
 18115000401600                2018          COUNTY SERVICES                                                                   42. 768100000000
                               2018          HANDICAP TAX                                                                      25.960100000000
                               2018          HEALTH TAX                                                                        21.648000000000
                               2018          KANSAS CITY                                                                      373.626700000000
                               2018          KCJCTAX                                                                           50.710100000000
                               2018           LIBRARY TAX                                                                      87 .186100000000
                               2018           MENTAL HEALTH TAX                                                                21. 648000000000
                               2018           NORTH KANSAS CITY SCHOOL DISTRICT                                              1413.172800000000
                               2018           STATE TAX                                                                         6.600000000000


 Real Estate Leoal Descriotions
 Parcel No.           !Legal Line                                                                                                     I    Line No.
 18115000401600       l"BEG 535'W & 191'N OF SECOR NWl/4 NWl/4, N73, W145, S73, E145 TO POB"                                          I          1


 *Interest and penalty will be assessed on any unpaid balance amount. The unpaid balance amount shown on this receipt is valid as
 of time of payment. Changes in the taxable value may alter your unpaid balance amount.

 Failure of this payment to clear your financial institution will void this receipt. A returned item fee and late penalty may be assessed.

 Please verify with your financial institution that this payment has cleared.




                                                      Developed by Manatron/ASIX, Incorporated.
                                                           @2005-2006 All rights reserved.
                                                               Version 1.0.6626.23691




             Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 7 of 19
https://collector.claycountymo.gov/ascend/(qeacrj3kdqln5t550qpxgv45)/parcelinfo.aspx                                                         3/5/2020
                                                                                                                                       Page 1 of 1




 Official Tax Payment Receipt

IReceipt No.:          13675565        IDate and Time:             !12/17/2019          IPrint Date:          13/5/2020 9:09: 19 PM                I
 !Receipt Details
  Parcel No.             !Tax Year    ITCA/District    I     Amount Applied     I     Unpaid Balance Amount* Description
  18115000401600         12019        1128             I          2,047.35      I                          0.00 A/V Principal-Residential


 Name and Address Information
 Name                 !Address                                                               !Tender Type             I           Amount Applied
 BURKE YVETTE         l ETAL ,KANSAS CITY ,MO64188-8875                                      IWire Transfer           I                2,047.35


 bistribution to Districts
 Parcel No.                   Tax Year       Agency                                                             Amount
 18115000401600               2019            COUNTY SERVICES                                                                  36.369800000000
                              2019            HANDICAP TAX                                                                     26.069100000000
                              2019            HEALTH TAX                                                                       21.731900000000
                              2019            KANSAS CITY                                                                     372.614900000000
                              2019            KOC TAX                                                                          47 .224300000000
                              2019            LIBRARY TAX                                                                      83.817300000000
                               2019           MENTAL HEALTH TAX                                                                21.731900000000
                               2019           NORTH KANSAS CITY SCHOOL DISTRICT                                              1430.869800000000
                               2019           STATE TAX                                                                         6.921000000000


 Real Estate Leoal Descriotions
 Parcel No.           !Legal Line                                                                                                     I     Line No.
 18115000401600       l"BEG 535'W & 191'N OF SECOR NWl/4 NWl/4, N73, W145, S73, E145 TO POB"                                          I           1


 *Interest and penalty will be assessed on any unpaid balance amount. The unpaid balance amount shown on this receipt is valid as
 of time of payment. Changes in the taxable value may alter your unpaid balance amount.

 Failure of this payment to clear your financial institution will void this receipt. A returned item fee and late penalty may be assessed.

 Please verify with your financial institution that this payment has cleared.




                                                      Developed by Manatron/ASIX, Incorporated,
                                                           @2005-2006 All rights reserved.
                                                               Version 1.0.6626.23691




                Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 8 of 19
https://collector.claycountymo.gov/ascend/(qeac1j3kdqln5t550qpxgv45)/parcelinfo.aspx                                                          3/5/2020
              Case 19-43182-drd13                   Doc 1        Filed 12/27/19 Entered 12/27/19 15:16:53                                      Desc Main
                                                                Document      Page 1 of 53


United States Bankruptcy Court for the:

WESTERN DISTRICT OF MISSOURI

Case number /it known)       _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:

                                                                                       D Chapter?
                                                                                       D Chapter 11
                                                                                       D Chapter 12
                                                                                       llill Chapter 13                             D   Check if this is an
                                                                                                                                        amended tiling




Official Form 101
Voluntary Petition for Individuals                                                                                                                             12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


           Identify Yourself

                                    About Debtor 1:                                                       About Debtor 2 (Spouse Only in a Joint Case):

 1.   Your full name

      Write the name that is on     Yvette
      your government-issued        First name                                                            First name
      picture identification (for
      example, your driver's        M.
      license or passport).         Middle name                                                           Middle name
      Bring your picture
                                    Burke
      identification to your                ---·-··----------·---·--------------   -   ----
      meeting with the trustee.     Last name and Suffix (Sr., Jr., II, Ill)                              Last name and Suffix (Sr., Jr., II, Ill)




 2.   All other names you have
      used in the last 8 years
      Include your married or
      maiden names.



 3.   Only the last 4 digits of
      your Social Security
      number or federal             xxx-xx-2467
      Individual Taxpayer
      Identification number
      (ITIN)




Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
                         Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 9 of 19
                Case 19-43182-drd13                       Doc 1       Filed 12/27/19 Entered 12/27/19 15:16:53                              Desc Main
                                                                     Document      Page 2 of 53
Debtor 1      Yvette M. Burke                                         ------·---------~---·--
                                                                                                              Case number   (if known)




                                     About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case}:

4.      Any business names and
        Employer Identification
        Numbers (EIN) you have       1111111   have not used any business name or EINs.                D I have not used any business name or EINs.
        used in the last 8 years

        Include trade names and      Business name(s}                                                  Business name(s}
        doing business as names

                                     EINs                                                              EINs




5.      Where you live                                                                                 If Debtor 2 lives at a different address:

                                     3821 North Kensington Avenue
                                     Kansas City, MO 64117
                                     Number, Street, City, State & ZIP Code                             Number, Street, City, State & ZIP Code

                                     Clay
                                     County                                                             County

                                     If your mailing address is different from the one                  If Debtor 2's mailing address is different from yours, fill it
                                     above, fill it in here. Note that the court will send any          in here. Note that the court will send any notices to this
                                     notices to you at this mailing address.                            mailing address.

                                      POB 28875
                                      Kansas City, MO 64188
                                      Number, P.O. Box, Street, City, State & ZIP Code                  Number, P.O. Box, Street, City, State & ZIP Code




6.       Why you are choosing         Check one:                                                        Check one:
         this district to file for
         bankruptcy                   111111     Over the last 180 days before filing this petition,    D      Over the last 180 days before filing this petition, I
                                                 I have lived in this district longer than in any              have lived in this district longer than in any other
                                                 other district.                                               district.

                                      D          I have another reason.                                 D      I have another reason.
                                                 Explain. (See 28 U.S.C. § 1408.}                              Explain. (See 28 U.S.C. § 1408.)




     Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
                          Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 10 of 19
             Case 19-43182-drd13                        Doc 1      Filed 12/27/19 Entered 12/27/19 15:16:53                                 Desc Main
                                                                  Document      Page 3 of 53
Debtor 1
           -Yvette
             ----  M. Burke
                    -----------------------------                                                             Case number (it known)



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 US.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                             D Chapter?
                                 D      Chapter 11
                                 D      Chapter 12

                                 Ill    Chapter 13



8.   How you will pay the fee    II       I will pay the entire fee when I file my petition. Please check with the clerk's office in your local court for more details
                                          about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                          order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                          a pre-printed address.
                                  D          I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                             The Filing Fee in Installments (Official Form 103A).
                                  D          I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                             but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                             applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                             the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for           II No.
     bankruptcy within the
     last 8 years?                D Yes.
                                                  District                                                                   Case number
                                                                     ----------------- When
                                                  District                                 When
                                                                                                    - - - - - - - - Case number
                                                  District
                                                             ----------                    When
                                                                                                    - - - - - - - - Case number


10. Are any bankruptcy            Ill   No
    cases pending or being
    filed by a spouse who Is      D Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                  Debtor     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
                                                                                                                            Case number, if known
                                                  District                        - - - - When
                                                  Debtor                                                     _ _ _ _ _ Relationship to you
                                                             ----------------------------
                                                  District                      When _ _ _ _ _ _ _ Case number, if known
                                                             ----------
-----------··-~-----------
 11. Do you rent your Ill No. Go to line 12.
     residence?
                                  •     Yes.        Has your landlord obtained an eviction judgment against you?
                                                    D        No. Go to line 12.
                                                    •        Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                             this bankruptcy petition.




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
                      Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 11 of 19
             Case 19-43182-drd13                     Doc 1       Filed 12/27/19 Entered 12/27/19 15:16:53                             Desc Main
                                                                Document      Page 4 of 53
Debtor 1    Yvette M. Burke                                                                                Case number   (if known}
                           -----                -------------~----·-----··------



           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time      II No.       Go to Part 4.
    business?

                                   •    Yes.    Name and location of business

    A sole proprietorship is a
    business you operate as                     Name of business, if any
    an individual, and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC.
                                                 Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition.                         Check the appropriate box to describe your business:
                                                 D      Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                 D      Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                                 D      Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                 •      Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                 D      None of the above

13. Are you filing under      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the         deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business      in 11 U.S.C.1116(1)(B).
    debtor?
                                              I am not filing under Chapter 11.
                              II No.
    For a definition of small
    business debtor, see 11
    U.S.C. § 101(510).             •
                                  No.         I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
                                              Code.

                                   •    Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any         II   No.
     property that poses or is
     alleged to pose a threat
     of imminent and
                                   •    Yes.
                                               What is the hazard?
     Identifiable hazard to
     public health or safety?
     Or do you own any
     property that needs                       If immediate attention is
     immediate attention?                      needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,               Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                page4
                       Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 12 of 19
             Case 19-43182-drd13                   Doc 1        Filed 12/27/19 Entered 12/27/19 15:16:53                               Desc Main
                                                               Document      Page 5 of 53
Debtor 1    Yvette M. Burke                                                                            Case number    (it known)


           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                    About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether          You must check one:                                            You must check one:
    you have received a
    briefing about credit
                                    1111 I received a briefing from an approved credit             •   I received a briefing from an approved credit
                                         counseling agency within the 180 days before I                counseling agency within the 180 days before l filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment               Attach a copy of the certificate and the payment plan, if
    credit counseling before            plan, if any, that you developed with the agency.              any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check       •   I received a briefing from an approved credit              •   I received a briefing from an approved credit
    one of the following                counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
    choices. If you cannot do           filed this bankruptcy petition, but I do not have              this bankruptcy petition, but I do not have a certificate
    so, you are not eligible to         a certificate of completion.                                   of completion.
    file.
                                        Within 14 days after you file this bankruptcy                   Within 14 days after you file this bankruptcy petition, you
    If you file anyway, the court       petition, you MUST file a copy of the certificate and           MUST file a copy of the certificate and payment plan, if
    can dismiss your case, you          payment plan, if any.                                           any.
    will lose whatever filing fee
    you paid, and your              •   I certify that I asked for credit counseling               •    I certify that I asked for credit counseling services
    creditors can begin                 services from an approved agency, but was                       from an approved agency, but was unable to obtain
    collection activities again.        unable to obtain those services during the 7                    those services during the 7 days after I made my
                                        days after I made my request, and exigent                       request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                   temporary waiver of the requirement.
                                        of the requirement.
                                                                                                        To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                    attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining                to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why              before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for              circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                Your case may be dismissed if the court is dissatisfied
                                                                                                        with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                     filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                      If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must          receive a briefing within 30 days afieryou file. You must
                                         still receive a briefing within 30 days after you file.        file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                  copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you              not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                        Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                        cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                    •    I am not required to receive a briefing about             •    I am not required to receive a briefing about credit
                                         credit counseling because of:                                  counseling because of:

                                         D      Incapacity.                                             D    Incapacity.
                                                I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                                that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                                making rational decisions about finances.                    decisions about finances.

                                         •       Disability.                                            D     Disability ..
                                                                                                              My physical disability causes me to be unable to
                                                 My physical disability causes me to be
                                                 unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                                 by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               . reasonably tried to do so.                                   doso.

                                         •      Active duty.                                            •     Active duty.
                                                I am currently on active military duty in a                   I am currently on active military duty in a military
                                                military combat zone.                                         combat zone.
                                         If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a              about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.            of credit counseling with the court.




 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 5
                       Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 13 of 19
             Case 19-43182-drd13                   Doc 1        Filed 12/27/19 Entered 12/27/19 15:16:53                                Desc Main
                                                               Document      Page 6 of 53
Debtor 1    Yvette M. Burke                                                                              Case number (it known)

           Answer These Questions for Reporting Purposes
                             ----------------                                   ------~---~-----·-----------------------····-~-·-------···------··-----·-
16. What kind of debts do        16a.        Are your debts primarily consumer debts? Consumer debts are defined in 11 U .S.C. § 101 (8) as "incurred by an
    you have?                                individual primarily for a personal, family, or household purpose."
                                             D   No. Go to line 16b.

                                             11111 Yes. Go to line 17.

                                 16b.        Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                             D No. Go to line 16c.
                                             D Yes. Go to line 17.
                                 16c.        State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under         11111 No.   I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

    Do you estimate that         D   Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
    after any exempt                         are paid that funds will be available to distribute to unsecured creditors?
    property is excluded and
    administrative expenses
    are paid that funds will
                                             •    No

    be available for                         •   Yes
    distribution to unsecured
    creditors?
                                                                                               ---------·-······----·---------------
18. How many Creditors do        !ill 1-49                                        D   1,000-5,ooo                             D 25,001-50,000
     you estimate that you
     owe?                        D   50-99                                        D   5001-10,000                             D 50,001-100,000
                                 D   100-199                                      D   10.001-25,ooo                           0   More than100,000
                                 D   200-999

19. How much do you
     estimate your assets to
                                 D   so - $50,ooo                                 D   $1,000,001 - $10 million               •    $500,000,001 - $1 billion
                                 D   $50,001 - s100,ooo                           D   $10,000,001 - $50 million               D   $1,000,000,001 - $1 O billion
     be worth?
                                 !ill $100,001 - $500,000                         D   $50,000,001 - $100 million              D   $10,000,000,001 - $50 billion
                                 D   $500,001 - $1 million                        D   $100,000,001 - $500 million             D   More than $50 billion


20. How much do you              D   so- $50,000                                  D $1,000,001 - $10 million                  D $500,000,001 - $1 billion
     estimate your liabilities                                                    D $10,000,001 - $50 million
                                 D   $50,001 - s100,ooo                                                                       D $1,000,000,001 - $10 billion
     to be?
                                 !ill $100,001 - $500,000                         D $50,000,001 - $100 million                D $10,000,000,001 - $50 billion
                                 D   $500,001 - $1 million                        D $100,000,001 - $500 million               D More than $50 billion

           Sign Below

Foryou                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12. or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement. concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years. or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 Isl Yvette M. Burke
                                 Yvette M. Burke                                                   Signature of Debtor 2
                                 Signature of Debtor 1

                                 Executed on        December 23, 2019                              Executed on
                                                    MM/ DD/YYYY                                                     MM/ DD/YYYY




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                   page6
                        Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 14 of 19
            Case 19-43182-drd13                       Doc 1        Filed 12/27/19 Entered 12/27/19 15:16:53                                Desc Main
                                                                  Document      Page 7 of 53
Debtor 1   Yvette M. Burke                                                                                Case number /it known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief avail<?ble under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which§ 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Errin P. Stowell MO                                            Date         December 23, 2019
                                Signature of Attorney for Debtor___________ _                                   MM I DD /YYYY

                                 Errin P. Stowell MO 70499                         ---------                      ----------------------
                                 Printed name

                                WM Law, PC                                               -----------------------------
                                 Firm name

                                 15095 West 116th Street
                                 Olathe, KS 66062
                                 Number, Street, City, State & ZIP Code

                                 Contact phone     (913) 422-0909                             Email address        bankruptcy@wagonergroup.com
                                 MO 70499 MO
                                 Bar number & State




 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
                     Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 15 of 19
                                                                                                                                    Desc Main

 Debtor 1              Yvette M Burke

 Debtor 2
 (Spouse, if filing)


 United States Bankruptcy Court for the: Western District of Missouri

 Case number           ..;1..;;9_-4..;..;:;3-'1-"8-"2'-------------


Official Form 410S1
                                                                                                                                                  12/15

if the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1,


 Name of creditor: Alabama Housing Finance Authority                                                                      6 _ _ _ _ __
                                                                                          Court claim no. (if known): _ _ _


 Last 4 digits of any number you use to                                                   Date of payment
 identify the debtor's account:
                                                          -9- -3- -7- - 8-                Must be at least 21 days after date
                                                                                          of this notice
                                                                                                                                    04/01/2020



                                                                                          New total payment:                        $ _ _9_0_2_.5_1
                                                                                          Principal, interest, and escrow, if any

                    Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor's escrow account payment?
       0       No
       Ga' Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law, Describe
                       the basis for the change. If a statement is not attached, explain why: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                       Current escrow payment:         4_8_0_,7_4_
                                                  $ ____                               New escrow payment:           $ _ _ _ _3_6_5_.7_8_


                    Mortgage Payment Adjustment


 2,    Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
       variable-rate account?
       ltf No
       0       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                       attached, explain w h y : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


                       Current interest rate:      _ _ _ _ _ _%                         New interest rate:          _ _ _ _ _ _%


                       Current principal and interest payment: $ _ _ _ _ __             New principal and interest payment: $ _ _ _ _ __


                    Other Payment Change

 3,    Will there be a change in the debtor's mortgage payment for a reason not listed above?
        liZ1   No
        D      Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement,
                    (Court approval may be required before the payment change can take effect.)

                       Reason for change: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                       Current mortgage payment: $ _ _ _ _ __                           New mortgage payment: $ _ _ _ _ __


 Official Form 410S1                                            Notice of Mortgage Payment Change                                                 page 1


                       Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 16 of 19
    Case 19-43182-drd13                               Doc 21             Filed 02/25/20 Entered 02/25/20 15:03:12                                      Desc Main
                                                                        Document      Page 2 of 4

Debtor 1         Yvette M Burke                                                                                                                   2________
                                                                                                     Case number (if>.110,,r.1_1_9_-_4_3'-1-'--'-8__
                 First Name       Mld<llo Name                  Last Name




                 Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     fx1   I am the creditor.

     D     l am the creditor's authorized agent.


 ! declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief .



  .Xis/Marilyn Turner                                                                                Date     02/25/2020
     Signature




  Print:             Marilyn Turner                                                                  Title   Bankruptcy Specialist
                     First Name                           Middle Name         Last Name




  Company            Alabama Housing Finance Authority


  Address            PO Box 242928
                     Number                      Street

                      Montgomery                                            AL        36124
                     City                                                     State       ZIP Code



  Contact phone       334-244-5127                                                                   Email     mturner@servsol.com




 Official Form410S1                                                         Notice of Mortgage Payment Change                                                 page 2


                  Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 17 of 19
    Case 19-43182-drd13           Doc 21    Filed 02/25/20 Entered 02/25/20 15:03:12           Desc Main
                                           Document      Page 3 of 4

TRIAL ESCROW ANALYSIS

 BILLING N/A:       YVETTE BURKE
                    PO BOX 28875
                    I<A.i\TSAS CITY MO 641880000

PROPER'l'Y ADDR:     3821 N KENSINGTON AVE!
                     KANSAS CITY MO 64117-0000



                                      PRESENT             NEXT       NEW     PM'f   REQUIRED
'rYP SQ EXPENSE ITEM DUE 'fERM        DEPOSI'r   EST      DISB     DEPOSIT   EL      BALANCE
310 07 MIP RBP       12/20 12           74. 77   00     879.00       73.25   03       219.75
312 01 COUNTY TAX    11/20 12          170.28    00    2047 .35     170.61   04       682.44
351     HAZARD INS   11/20 12           98.50    00    1463.00      121.92   04       487.68
MIN     MIN BAL ADJ                              00                                   365.30
ADJ     SHORTAGE ADJ                    13 7 .19 00

          P&I            536.73                           ESCROW BAL              1,332.22
 ESCROW PMT              365.78           22.23
 SPREAD A."'IT             0.00       0 MOS                 REQUIRED           1,755.17
    REP RES                0.00                             OVER/SHT               0.00
         A&H               0.00        ESTIMATE                 SHORTAGE      SPREAD
       LIPE                0.00        LA'rE CHG  NO              DLQ OVG     LEAVE
      OTHER                0.00        CASH BASIS A.~ALYSIS        MIN-BAL    2.000
  TOTAL PMT              902.51          114. 96-                 BILLS PAID AFTER PMT




                 Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 18 of 19
Case 19-43182-drd13       Doc 21    Filed 02/25/20 Entered 02/25/20 15:03:12          Desc Main
                                   Document      Page 4 of 4



                                     CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of the foregoing Notice of
 Payment Change to the parties listed below by placing a copy of the same in the United States
 Mail first-class, postage prepaid, on this the 25th day of February 2020.



                                                         ls/Marilyn Turner
                                                         Marilyn Turner
                                                         Bankruptcy Specialist




 Yvette M. Burke
 POB 28875
 Kansas City, MO 64188


  Errin P. Stowell
  WM Law
  15095 W 116th Street
  Olathe, KS 66062



  Richard Fink
  Suite 1200
  2345 Grand Blvd.
  Kansas City, MO
  64108-2663




       Case 4:20-cv-00152-BP Document 10-1 Filed 03/06/20 Page 19 of 19
